DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-16 and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 9 and 18 recite components (a) and (b) without the conjunction word “and” or “or” between the two components.  It is therefore, not entirely clear if the composition recited herein requires both components.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, 14-21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Karatzas et al. EP 3530289 A1, in view of Shah et al. 20120315337 A1.
Karatzas teaches an oral composition comprising melatonin as active ingredient and a pharmaceutically acceptable aqueous carrier comprising propylene glycol and sorbitol. The pH of the solution is adjusted to the range of 3.0 to 5.0.  See abstract.  The composition further comprises pharmaceutically acceptable excipients such as diluent, binder, sweetener, antioxidant, and the like.  See page 4.  
Karatzas does not expressly teach melatonin in the form of coated pellet.  However, incorporating melatonin in a coated pellet or microcapsule is known in the art.  See for example the teaching in both of the Shah reference.  Shah ‘337 teaches a multiparticulate comprising melatonin core coated with an enteric coating layer.  See paragraphs 0008-0010 and 0026-0030.  Core can be non-pareil pellet or microcrystalline pellet.  See paragraph 0012.  
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include melatonin pellet in view of the teaching of Shah with the expectation to obtain a stable composition for the delivery of melatonin for the same purpose, namely, orally delivery of melatonin for assisting sleep in a human.  This is because Shah teaches the incorporation of melatonin pellet in a liquid composition known in the art.  See paragraph 0039.   

Claims 5, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Karatzas et al. EP 3530289 A1, in view of Shah et al. 20120315337 A1 and Ervin et al. US 20110313055 A1.
Karatzas and Shah are relied upon for the reasons stated above.  The references are do not expressly teach gummy comprising melatonin.
Ervin teaches a supplemental nutritional composition in the form of gummy, flavor chew or gummy candy comprising active agents including melatonin.  See abstract and paragraph 0092.
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to prepare a confection composition such as gummy for the delivery of melatonin in view of the teaching of Ervin.  This is because administering melatonin in the form of supplement products such as gummy is known and desired in pharmaceutical art.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615